Case 1:17-cr-00201-ABJ Document 550 Filed 03/13/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

MAR 13 2919

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

 

UNITED STATES OF AMERICA,
V. Crim. Action No. 17-0201-01 (ABJ)
PAUL J. MANAFORT, JR., *** SEALED ***

Defendant.

 

ORDER

In light of the information set forth in Attachments 6 and 7 to Attachment F to the
Government’s Sentencing Memorandum [Dkt. # 529-1], in particular, the communications dated
January 25, 2018, found on pages 26-27 of Attachment 6, Kevin M. Downing, counsel for
defendant Manafort, is hereby ORDERED to appear before the Court at 2:30 pm on March 22,
2019 to show cause why the Court should not institute proceedings against him under Fed. R.
Crim. Pro. 42 alleging a past violation ofthis Court’s November 8, 2017 Order [Dkt. # 38].

The parties are FURTHER ORDERED to inform the Court by March 19, 2019 of their
positions on whether this order, Attachment F, and Attachments 6 and 7 to Attachment F may be

unsealed and placed on the public record in full or in part.

Puy Bo

‘AMY BEHRMAN JACKSON
United States District Judge

DATE: March 13, 2019
